               Case 2:15-mj-00249-DJA Document 32
                                               30 Filed 08/10/21
                                                        08/09/21 Page 1 of 4




 1   CHRISTPOHER CHIOU
     Acting United States Attorney
 2   Nevada Bar No. 14853
     District of Nevada
     SUSAN CUSHMAN
 3   Assistant United States Attorney
     501 Las Vegas Boulevard South
 4   Suite 1100
     Las Vegas, Nevada 89101
 5   702-388-6336
     Susan.cushman@usdoj.gov
 6
     Attorneys for the United States
 7
                      UNITED STATES DISTRICT COURT
 8                         DISTRICT OF NEVADA
 9   UNITED STATES OF AMERICA,                       )
                                                     )   CASE NO.: 2:15-mj-249-DJA
10                    Plaintiff,                     )
                                                     )   STIPULATION
                                                         ORDER       TO CONTINUE
11                                                   )   PRELIMINARY HEARING DATE (First
            vs.                                      )   Request)
                                                     )
12   LUIS DE LEON ESCOBAR,                           )
                                                     )
13                    Defendant.                     )
                                                     )
14

15                IT IS HEREBY STIPULATED AND AGREED, by and between Christopher
16   Chiou, Acting United States Attorney, Susan Cushman, Assistant United States Attorney,
17   counsel for the United States of America and Chris Rasmussen, Esq., counsel for defendant
18   Luis De Leon Escobar:
19                THAT THE PRELIMINARY HEARING CURRENTLY SCHEDULED FOR
20
     August 13, 2021, at 4:00 p.m. before U.S. Magistrate Judge Daniel Albregts be vacated and
21
     set to a time convenient for the Court, but no earlier than 60 days from the current setting.
22
                  This stipulation is entered into for the following reasons:
23
        1. The government will provide counsel for the defendant with limited Rule 16
24
            Discovery in order to facilitate a pre-indictment resolution. Counsel for the defendant
           Case 2:15-mj-00249-DJA Document 32
                                           30 Filed 08/10/21
                                                    08/09/21 Page 2 of 4




 1      requests an opportunity to review the discovery and discuss it with his client prior to

 2      a preliminary hearing or an indictment.

 3   2. Defense counsel and counsel for the government agree to the continuance.

 4   3. The defendant is not detained and agrees to the continuance.

 5   4. Denial of this request for continuance could result in a miscarriage of justice.

 6   5. The additional time requested by this Stipulation is excludable in computing the time

 7      from the filing of the criminal complaint through which the government must assert

 8      a criminal Information or seek an Indictment by the Grand Jury pursuant to the

 9      Speedy Trial Act, Title 18, United States Code Section 3161(h)(7)(A), when

10      considering the factors under Title 18, United States Code, Sections 3161(h)(7)(B)

11      and 3161(h)(7)(B)(iv).

12   6. This is the first request for a continuance.

13    Dated this 9th day of August 2021.

14
                                                        Respectfully Submitted,
15
                                                        CHRISTOPHER CHIOU
                                                        United States Attorney
16

17
                                                        /s/ Susan Cushman
                                                        SUSAN CUSHMAN
18
                                                        Assistant United States Attorney
19
                                                         /s/ Chris Rasmussen
20
                                                         CHRIS RASMSSEN
                                                         Counsel for defendant Escobar
21

22

23

24
                                             2
              Case 2:15-mj-00249-DJA Document 32
                                              30 Filed 08/10/21
                                                       08/09/21 Page 3 of 4




 1   CHRISTOPHER CHIOU
     Acting United States Attorney
 2   Nevada Bar No.14853
     District of Nevada
     SUSAN CUSHMAN
 3   Assistant United States Attorney
     501 Las Vegas Boulevard South
 4   Suite 1100
     Las Vegas, Nevada 89101
 5   702-388-6336

 6                    UNITED STATES DISTRICT COURT
 7                         DISTRICT OF NEVADA
 8
     UNITED STATES OF AMERICA,                        )
                                                      )   Case No.: 2:15-mj-249-DJA
 9                                                    )
                      Plaintiff,                          ORDER
                                                      )   STIPULATION TO CONTINUE
10                                                    )   PRELIMINARY HEARING DATE (First
            vs.                                       )   Request)
11                                                    )
     LUIS DE LEON ESCOBAR                             )
12                                                    )
                      Defendant.                      )
                                                      )
13                                                    )
14
                                             FINDINGS OF FACT
15
            Based on the pending Stipulation of counsel, and good cause appearing therefore, the
16
     Court finds that:
17
            1. The period within which the government may assert an Information or seek an
18
                  Indictment through the Grand Jury against the defendant is hereby extended from
19
                  the date of the filing of the complaint up through and including October 13, 2021.
20
            2. The government will provide counsel for the defendant with limited Rule 16
21
                  Discovery in order to facilitate a pre-indictment resolution. Counsel for the
22
                  defendant requests an opportunity to review the discovery and discuss it with his
23
                  client prior to a preliminary hearing or an indictment.
24
                                                  3
                 Case 2:15-mj-00249-DJA Document 32
                                                 30 Filed 08/10/21
                                                          08/09/21 Page 4 of 4




 1          3. Both counsel for the defendant and counsel for the government agree to the

 2                continuance.

 3          4. The defendant is not detained and agrees to the continuance.

 4          5. The additional time requested by this Stipulation is excludable in computing the

 5   time within which the trial herein must commence pursuant to the Speedy Trial Act, Title

 6   18, United States Code Section 3161(h)(7)(A), when considering the factors under Title 18,

 7   United States Code, Sections 3161(h)(7)(B) and 3161(h)(7)(B)(iv).

 8          6.       This is the first request to continue the preliminary hearing.

 9          For all of the above-stated reasons, the end of justice would best be served by a

10   continuance of the preliminary hearing.

11                                               ORDER

12          IT IS ORDERED that the preliminary hearing currently scheduled for August 13,

13                                                  October 18, 2021, at 4:00 p.m.,
     2021, at 4:00 p.m. be vacated and continued to October 13, 2021, at the hour of 4:00 p.m.
                                                    Courtroom 3A.
                          10th
14          DATED this ____ day of August 2021.

15

16                                                ______________________________________
                                                  UNITED STATES MAGISTRATE JUDGE
17                                                         DANIEL J. ALBREGTS

18

19

20

21

22

23

24
                                                  4
